            Case 17-12716-RAM         Doc 348     Filed 07/10/20    Page 1 of 2




                                           UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                           CASE NO. 17-12716-BKC-RAM
                                           CHAPTER 13
IN RE:
PELAYO DURAN,
       Debtor.
________________/
                  DEBTOR’S MOTION FOR HARDSHIP DISCHARGE

      The Debtor, PELAYO DURAN, by and through his undersigned attorney, moves this

Honorable Court for an Order granting Debtor’s Motion for Hardship Discharge pursuant

to 11 U.S.C. Section 1328 (b) 1 and 2, and states:

      1.      The Debtor’s Twenty-Second Amended Chapter 13 Plan, [ECF 294 ] was

confirmed on July 22, 2019.

      2.      On July 4, 2020, the state court ended the Debtor’s reunification with his

children and this has been very difficult for the Debtor to handle. It has resulted in seeking

a partial short and long term disability. The Debtor has been diagnosed with PTSD, panic

attacks, adjustment disorder, anxiety and most recently depression, for which he is taking

medication. The Debtor is currently working about 15 to 20 hours per week and his ability

to concentrate and work has been substantially diminished.

      3.      The Debtor’s PPP was denied and the Debtor’s business is doing quite

poorly. The Debtor is unable to make money to make his 36th plan payment. As it stands,

even if the Debtor gets a Discharge, he will continue to have to pay $8,027.42 (plus child

support) per month, for 24 more months, and then his obligations will be reduced to

$4,929.66, plus child support. If the Debtor receives his disability, this will cover his

expenses for the foreseeable future.
                Case 17-12716-RAM             Doc 348        Filed 07/10/20        Page 2 of 2




        4.       Pursuant to Section 1328 (b) the Debtor requests that this Court enter a

hardship Discharge as:

        (a)      the debtor’s failure to complete such payments is due to circumstances for

which the debtor should not justly be held accountable.

        (b)      the value, as of the effective date of the plan, of property actually distributed

under the plan on account of each allowed unsecured claim is not less than the amount

that would have been paid on such claim if the estate of the debtors had been liquidated

under Chapter 7 of this title on such date; and

        (c)      modification of the plan under section 1329 of this title is not practicable.
        WHEREFORE, the Debtor requests this Honorable Court an Order granting
Debtor’s Motion for Hardship Discharge pursuant to 11 U.S.C. Section 1328 (b) 1 and 2
and any other relief this Court deems proper under the circumstances.
                                         CERTIFICATE OF SERVICE
         .
I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern District
of Florida and I am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A) and that a true and correct copy of the foregoing was sent by e-mail to Nancy Neidich, Trustee
@ e2c8f01@ch13herkert.com, and those set forth in the NEF, this 10th day of July 2020 and this Motion and
an upcoming Notice of Hearing will be served on a separate Certificate of Service via email to those set forth
above and by regular mail to all creditors.

                                   L AW O FFICES OF M ICHAEL J. B ROOKS , M ICHAEL A. F RANK
                                            & R ODOLFO H. D E L A G UARDIA , J R .
                                            Attorneys for the Debtor
                                            Suite 620 • Union Planters Bank Building
                                            10 Northwest LeJeune Road
                                            Miami, FL 33126-5431
                                            Telephone (305) 443-4217

                                           By /s/ Michael A Frank
                                             Michael A. Frank
                                             Florida Bar No. 339075
